Case 1:20-cv-05783-AKH Document 69 Filed 04/19/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARIA JOSE PIZARRO,

 

Plaintiff, Counterclaim-Defendant,
-against-

EUROS EL TINA RESTAURANT LOUNGE and BILLIARDS
CORP., SANTIAGO QUEZADA, and SANTIAGO
QUEZADA, JR.

Defendants, Counterclaim-Plaintiffs,
Crossclaim-Plaintiff, Third-Party Plaintiffs,

-and-

JOSE E. CASTRO, ELADIO CASTRO PRODUCTIONS,
INC., EMITON FERNANDEZ a.k.a. EMILIO F ERNANDEZ,
NARCISO GOMEZ, ZOILIMAR MEJIA a.k.a. ZULIMAR
MEJIA, and TOMAS ANDRES PIZARRO ZEPEDA,

 

Third-Party Defendants, Crossclaim-Defendants

 

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE ELADIO CASTRO,

Plaintiff,

-against-

SANTIAGO QUEZADA and EUROS EL TINA RESTAURANT
AND BILLIARDS CORP. d/b/a EL TINA LOUNGE,

Defendants.

 

—__]

 

Ca. No. 20-cv-05783 (AKH)

Ca. No. 21-cv-03445

NOTICE OF MOTION TO CONSOLIDATE
Case 1:20-cv-05783-AKH Document 69 Filed 04/19/21 Page 2 of 3

Defendants (Counterclaim-Plaintiffs, Crossclaim-Plaintiff, and Third-Party Plaintiffs)
Euros el Tina Restaurant Lounge and Billiards Corp., Santiago Quezada, and Santiago Quezada,
Jr., (collectively referred to as Defendants”), by and through counsel, hereby move this Court to
consolidate this action, Maria Jose Pizarro v. Euros el Tina Restaurant Lounge and Billiards
Corp., Santiago Quezada, and Santiago Quezada, Jr. (as Defendants) and Jose Eladio Castro,
Eladio Productions, Inc., Emiton Fernandez aka Emilio Fernandez, Narciso Gomez, Zoilimar
Mejia a.k.a. Zulimar Mejia, and Tomas Andres Pizarro (as Third-Party Defendants), 20-cv-5783
(AKH) (the “RICO Action”), and Jose Eladio Castro v. Santiago Quezada and Euros el Tina
Restaurant, Lounge and Billiards Corp., Ca. No. 21-cv-03445 (the “Castro Action”), pursuant to
Federal Rules of Civil Procedure 42(a). In support of its motion, Defendants refer this Court to
its Memorandum of Law in Support and Declaration of Martin E. Restituyo, filed simultaneously
herewith.

WHEREFORE, for the reasons stated in the accompanying memorandum of law in
support of this motion, Defendants respectfully request that this Court (1) grant their motion to
consolidate; and (2) award any other relief that this Court deems just and proper.

Dated: New York, New York
April 19, 2021

 

1325 Avenue of the Americas, 28th Floor
New York, NY roo19
restituyo@restituyolaw.com

Attorney for Defendants Euros el Tina
Restaurant Lounge and Billiards Corp.,
Santiago Quezada, and Santiago Quezada,
Jr.
To:

Case 1:20-cv-05783-AKH Document 69 Filed 04/19/21 Page 3 of 3

Evan Brustein, Esq.
Brustein Law PLLC

299 Broadway, 17th Floor
New York, New York 10007
T: (212) 233-3900

E: evan@brusteinlaw.com

Attorney for Plaintiff Maria Jose Pizarro

Jesse Rose, Esq.

The Rose Law Group, PLLC

3272 Steinway Street, Suite 503
Astoria, New York 11103

T: (718) 989-1864

E: JRose@TheRoseLawGroup.com

Attorney for Third-Party Defendant Eladio Castro
and Eladio Castro Prodcutions. Inc.

EMITON FERNANDEZ
534 West 153" Street,
Apt. 15

New York, NY 10031

NARCISO GOMEZ
534 West 153" Street,
Apt. 15

New York, NY 10031
